USCA11 Case: 20-13601      Date Filed: 06/14/2022    Page: 1 of 27




                                           [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 20-13601
                    Non-Argument Calendar
                    ____________________

WASEEM DAKER,
                                               Plaintiff-Appellant,
versus
JOYETTE M. HOLMES,
District Attorney,
D. VICTOR REYNOLDS,
former District Attorney,
CHRISTINA WILLOUGHBY,
Admin. Specialist,
AMELIA G. PRAY,
Assistant District Attorney, Cobb County District
Attorney's Office,
USCA11 Case: 20-13601      Date Filed: 06/14/2022    Page: 2 of 27




2                     Opinion of the Court               20-13601

MICHAEL W. ALMAND,
Court Reporter, et al.,
                                             Defendants-Appellees.


                    ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
            D.C. Docket No. 1:20-cv-01232-WMR
                   ____________________

Before JORDAN, LUCK, and BRASHER, Circuit Judges.
PER CURIAM:
       Waseem Daker appeals the district court’s order dismissing
his complaint alleging violations of his First Amendment right of
access to the courts as untimely and of Georgia’s open records law
for lack of subject matter jurisdiction. We affirm.

                  FACTUAL BACKGROUND
       In November 1995, a Cobb County, Georgia grand jury in-
dicted Daker for two counts of aggravated stalking. On July 19,
1996, Daker appeared at a bond hearing before then-Cobb County
Superior Court Chief Magistrate Judge Victor Reynolds, which was
transcribed by court reporter Deborah Fedorchak. After a jury
found him guilty, Daker was sentenced to ten years’
USCA11 Case: 20-13601       Date Filed: 06/14/2022     Page: 3 of 27




20-13601               Opinion of the Court                        3

imprisonment. Daker completed his sentence and was released
from prison in October 2005.
        In January 2010, Daker was again arrested in Cobb County,
this time for malice murder and ten other felonies. In 2012, a jury
convicted Daker on all counts and the trial court sentenced Daker
to life plus ninety seven and a half years in prison.
       Between 2010 and 2016, Daker sought a transcript of the
bond hearing: he repeatedly wrote to Ms. Fedorchak asking for a
transcript. Ms. Fedorchak did not respond.
       In 2012, Daker moved for an out of time appeal and to cor-
rect the “void” sentence in his 1996 case, and for a new trial in his
2012 case. In January 2013, Magistrate Judge Reynolds became the
Cobb County District Attorney and, in that role, opposed Daker’s
motions. In response, Daker moved to disqualify District Attorney
Reynolds, arguing that Georgia Bar rules prohibited a lawyer from
participating in a case in which he was previously a judge, as Dis-
trict Attorney Reynolds was attempting to do. To support his mo-
tion, he asked Ms. Fedorchak “multiple times” for a transcript of
the July 19, 1996 hearing but she never responded. In August 2013,
the Cobb County Superior Court denied both motions. The Geor-
gia Supreme Court affirmed Daker’s conviction and sentence—in-
cluding the Superior Court’s denial of his motion to recuse District
Attorney Reynolds—thus ending the direct appeal in Daker’s 2012
case on October 17, 2016. See Daker v. State, 792 S.E.2d 382 (Ga.
2016).
USCA11 Case: 20-13601       Date Filed: 06/14/2022    Page: 4 of 27




4                      Opinion of the Court               20-13601

       In January 2017, Daker filed state habeas petitions attacking
both his 1996 and 2012 convictions and sentences. Daker did not
challenge the denial of his motion to recuse District Attorney Reyn-
olds in either petition. In support of his petitions and under the
Georgia Open Records Act, Daker requested copies of files seized
from his computer in the lead up to his 2012 trial. Between Febru-
ary 2017 and November 2019, Daker filed five such requests with
the Cobb County District Attorney’s Office, but only received one
response, asking him to agree to pay the associated costs. The re-
sponse did not include the estimated costs, and though Daker fol-
lowed up as to what they would be, he never heard back.
       Daker continued to ask Ms. Fedorchak for a transcript of his
July 19, 1996 hearing before then-Magistrate Judge Reynolds. In
addition to his multiple requests between 2010 and 2016, Daker
asked Ms. Fedorchak again in September 2016 and in August 2017,
to no avail. In November 2017, Daker sent Ms. Fedorchak a re-
quest for production—in his habeas cases—of any notes, tran-
scripts, or recordings from the July 1996 hearing. On December
14, 2017, the Cobb County Attorney’s Office responded on Ms. Fe-
dorchak’s behalf, objecting that the request was irrelevant, unduly
burdensome, and overly broad. The County Attorney’s Office said
that, while Ms. Fedorchak had stenographic notes, “those notes are
not legible to a member of the public. Therefore, production of
the notes would be irrelevant.” Further, it said, the notes likely
contained records of other hearings and so would need to be con-
verted to English, transcribed, and then redacted. “[B]ecause the
USCA11 Case: 20-13601        Date Filed: 06/14/2022      Page: 5 of 27




20-13601                Opinion of the Court                         5

notes [are] more than 20 years old,” it continued, “[Ms.] Fedorchak
has no way to convert the notes into any transcript format.” It con-
cluded that doing so without compensation would be burdensome.
      In January 2018, Daker responded that he was willing to pay.
On February 28, 2018, the county replied that Ms. Fedorchak no
longer had her notes. Daker says that either Ms. Fedorchak or a
county attorney destroyed the notes to prevent him from having
them.
        Finally, Daker asked the Cobb County Court Reporter’s Of-
fice for audio recordings related to his 2012 case thirteen times be-
tween August 2017 and June 2019. Daker received a single tran-
script and his requests were otherwise ignored or denied.
       On August 26, 2018, a Georgia trial court denied both of
Daker’s habeas petitions. The Georgia Supreme Court reversed
the decision as to Daker’s petition in his 2012 case on the ground
that he had not waived his right to appellate counsel. Allen v.
Daker, 858 S.E.2d 731, 747 (Ga. 2021). It remanded Daker’s 2012
case to the trial court for him to either file a motion for a new trial
or new notice of appeal. Id.

                   PROCEDURAL HISTORY
       On January 21, 2020, Daker sued fourteen individuals and
Cobb County in federal court. He alleged that he was a Florida
resident and invoked federal question and diversity jurisdiction.
      Daker asserted five counts against four Cobb County district
attorneys who had denied his Georgia Open Records Act requests
USCA11 Case: 20-13601        Date Filed: 06/14/2022     Page: 6 of 27




6                      Opinion of the Court                 20-13601

for his computer files seized in connection with his 2012 case, alleg-
ing that their denial—or failure to respond—violated his First
Amendment right of access to the courts as well as Georgia Code
sections 50-18-70 and 51-1-1. Daker also asserted five counts
against Ms. Fedorchak and two Cobb County Attorneys for failing
to respond or denying his Georgia Open Records Act requests for
transcripts of his 1996 hearing before then-Magistrate Judge Reyn-
olds and then destroying the stenographic notes, alleging that those
acts violated his First Amendment right of access to the courts as
well as Georgia Code sections 50-18-70 and 51-1-1.
       And Daker asserted thirteen counts against seven other
court reporters for denying or failing to respond to his requests for
audio recordings related to his 2012 case, alleging that those acts
violated his First Amendment right of access to the courts as well
as Georgia Code sections 50-18-70 and 51-1-1. Despite naming it as
a defendant, Daker did not assert any claims against Cobb County,
though he alleged the fourteen individual defendants “main-
tain[ed] a . . . culture and custom of obstruction of justice and con-
cealment, destruction, and spoliation of evidence favorable for
criminal defendants” as well as a custom of ignoring Georgia Open
Records Act requests for records favorable to criminal defendants.
      Though Daker paid the filing fee, a magistrate judge
screened Daker’s complaint because he was a prisoner suing the
government. See 28 U.S.C. § 1915A. The magistrate judge con-
cluded that Daker had misjoined the defendants. The magistrate
judge noted that Daker was suing four district attorneys for failing
USCA11 Case: 20-13601       Date Filed: 06/14/2022    Page: 7 of 27




20-13601               Opinion of the Court                       7

to provide a copy of computer files related to his 2012 case, seven
court reporters for failing to provide documentation for other hear-
ings in his 2012 case, and an eighth court reporter and two county
attorneys—not district attorneys—for refusing to provide and then
destroying stenographic notes of a hearing in a separate case. This,
the magistrate judge said, constituted misjoinder because the
claims did not involve the same transaction or occurrence (or series
of transactions and occurrences) or involve any question of law or
fact common to all named defendants. The magistrate judge re-
jected Daker’s argument that his claims were united by a Cobb
County custom of ignoring open records requests. The magistrate
judge then ordered Daker to refile his complaint as to a single set
of defendants (and to open separate actions if he wished to pursue
the claims against the other sets of defendants).
       Daker refiled an amended complaint against only Ms. Fe-
dorchak, the two county attorneys who he said destroyed the
notes, and Cobb County. He reasserted the same five counts—
four against Ms. Fedorchak under the First Amendment and the
Georgia Open Records Act for denying his requests for the July 19,
1996 transcript and one against Ms. Fedorchak and the county at-
torneys for destroying the transcript notes. He again did not ad-
vance any claims against Cobb County.
       Daker also objected to the magistrate judge’s ruling that his
claims were misjoined. He argued that all of the acts alleged were
part of the same series of transactions and occurrences because
they stemmed from the Cobb County custom of ignoring open
USCA11 Case: 20-13601       Date Filed: 06/14/2022   Page: 8 of 27




8                     Opinion of the Court                20-13601

records requests from defendants. He also said that there were
common questions of fact: whether the acts were part of the same
custom and whether the denials violated his First Amendment
right of access to the courts.
       On July 1, 2020, the magistrate judge screened Daker’s
amended complaint and found that his first four First Amendment
access to courts claims were barred by the statute of limitations.
The magistrate judge explained that Daker made the last of the
four requests in August 2017 and Daker would have had notice of
the denials by “mid-September at the latest” and so his failure to
sue within Georgia’s two-year statute of limitations—or by Sep-
tember 2019—barred his claim.
       The magistrate judge also concluded that Daker had failed
to state a claim as to his fifth First Amendment access to courts
claim because he had not explained how the lack of the July 1996
transcript prejudiced him in his 2017 state habeas petitions. As to
Cobb County, the magistrate judge said, Daker’s allegations that it
had a custom or practice of denying constitutional rights were con-
clusory.
       As to Daker’s state law open records claims, the magistrate
judge concluded that there wasn’t diversity jurisdiction because
Daker wasn’t, as he claimed, a Florida citizen. The magistrate
judge explained that Daker was instead a Georgia citizen, and be-
cause the defendants were all Georgia citizens, there wasn’t com-
plete diversity between the parties. To reach this conclusion, the
magistrate judge cited a transcript of a bond hearing in Daker’s
USCA11 Case: 20-13601        Date Filed: 06/14/2022     Page: 9 of 27




20-13601               Opinion of the Court                         9

2010 criminal case where he presented evidence that he had strong
(and long standing) ties to Georgia. The magistrate judge recom-
mended that the district court find that it lacked diversity jurisdic-
tion—and decline to exercise supplemental jurisdiction—over
Daker’s state law claims.
       Daker objected to the magistrate judge’s report and recom-
mendation. First, he objected to the magistrate judge’s order re-
quiring that he replead his claims because they were misjoined.
Second, Daker argued his amended complaint was not time-barred
because his injury didn’t accrue—and thus the statute of limitations
didn’t start running—until he was injured. That didn’t happen, he
said, until his state habeas petitions were denied in August 2018.
Third, Daker objected to the magistrate judge’s finding that he
hadn’t plausibly alleged a custom or policy of denying constitu-
tional rights under Monell against Cobb County. Fourth, Daker
contested his citizenship—he argued that while he may have re-
sided in Georgia, he was and had always been a citizen of Florida.
       At the same time, Daker moved for copies of the federal
court records the magistrate judge “judicially noticed” in the report
and recommendation. He also sought leave to amend and filed a
proposed second amended complaint. His proposed second
amended complaint alleged the same claims, but added more facts.
The proposed second amended complaint added that Daker’s 2015
motion to disqualify now-District Attorney Reynolds was denied
after a hearing. Daker alleged that, at the hearing, District Attor-
ney Reynolds denied receiving evidence at the July 19, 1996
USCA11 Case: 20-13601       Date Filed: 06/14/2022    Page: 10 of 27




10                     Opinion of the Court                20-13601

hearing, and Daker could not impeach him because Ms. Fedorchak
refused to produce the transcript. Not only were his motions for a
new trial (and to disqualify District Attorney Reynolds) denied,
Daker continued, but the lack of the transcript doomed his two
state habeas petitions.
       The district court overruled Daker’s objections and dis-
missed his amended complaint. It agreed with the magistrate judge
that the claims in Daker’s original complaint were misjoined be-
cause they involved claims against different defendants for separate
actions, and that, “while the claims might have questions of law
that overlap, [Daker] ha[d] not established that there [was] a ques-
tion of law common to all defendants.” The district court also
agreed that Daker’s claim against Cobb County for having a cus-
tom of denying open records requests was conclusory.
        Next, the district court assumed that the denial of a tran-
script could constitute an access to court claim. The problem, the
district court said, was that Daker had not alleged that the denial
had injured him because he had not shown that the lack of tran-
script had prevented him from making a nonfrivolous claim. As to
his direct appeal, the district court found that Daker was aware of
his injury when the Georgia Supreme Court affirmed the denial of
his motion to disqualify District Attorney Reynolds in his direct ap-
peal in his 2012 case on October 17, 2016. As to his habeas peti-
tions, because Daker didn’t raise a claim related to District Attor-
ney Reynolds and his motion to disqualify in them, the denial of
USCA11 Case: 20-13601        Date Filed: 06/14/2022     Page: 11 of 27




20-13601                Opinion of the Court                        11

the habeas petitions didn’t injure him. Therefore, the district court
concluded, Daker’s first four claims were time-barred.
        As to the destruction of the stenographic notes in 2018, the
district court said that Daker had not stated a claim because he
hadn’t moved to disqualify District Attorney Reynolds or Cobb
County since the notes were destroyed—in other words, he hadn’t
been injured by lack of the transcript because he hadn’t needed it.
And, the district court continued, Daker had filed so many fruitless
challenges to his conviction that any future challenge would doubt-
less be frivolous or untimely and so Daker would not—could not—
use the transcript in the future.
       As to Daker’s state law claims, the district court took judicial
notice of another case Daker had filed in the Northern District of
Georgia in which it had already found Daker was a Georgia citizen.
See Daker v. Redfin Corp., No. 1:20-cv-02561, ECF No. 24 at 5
(N.D. Ga. Sept. 1, 2020), vacated by Daker v. Redfin Corp., 2021
WL 5235102 (11th Cir. Nov. 10, 2021). Therefore, as to the state
law claims, there was not complete diversity and so the district
court lacked diversity jurisdiction. And it declined to exercise sup-
plemental jurisdiction, dismissing the state law claims without prej-
udice.
        The district court also denied Daker’s motion for copies of
the records cited by the magistrate judge because it did not rely on
them and Daker was not entitled to them as a matter of law. Fi-
nally, the district court denied Daker’s motion to amend his com-
plaint because it concluded that amendment would be futile.
USCA11 Case: 20-13601       Date Filed: 06/14/2022     Page: 12 of 27




12                     Opinion of the Court                 20-13601

                    STANDARD OF REVIEW
        There are five standards of review governing Daker’s ap-
peal.
(1) We review an order severing defendants under rule 21 for an
    abuse of discretion. Lampliter Dinner Theater, Inc. v. Liberty
    Mut. Ins. Co., 792 F.2d 1036, 1045 (11th Cir. 1986).
(2) We review de novo dismissals under section 1915A(b)(1) and
    rule 12(b)(6). Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278–79
    (11th Cir. 2001). We review de novo the district court’s inter-
    pretation and application of statutes of limitations. Foudy v Mi-
    ami-Dade Cnty., 823 F.3d 590, 592 (11th Cir. 2016).
(3) We review de novo “the denial of leave to amend by reason of
    futility because futility is a legal conclusion that the amended
    complaint would necessarily fail.” L.S. ex rel. Hernandez v. Pe-
    terson, 982 F.3d 1323, 1328 (11th Cir. 2020).
(4) We review for an abuse of discretion a district court’s decision
    to take judicial notice. Bryant v. Ford, 967 F3d 1272, 1275 (11th
    Cir. 2020).
(5) And we review de novo whether the district court properly in-
    terpreted and applied the provisions of 28 U.S.C. section 1332
    in determining whether diversity jurisdiction exists. Life of the
    S. Ins. Co. v. Carzell, 851 F.3d 1341, 1343–44 (11th Cir. 2017).
    “Factual findings regarding the citizenship of a party are subject
    to a clearly erroneous standard of review.” Id. at 1344.
USCA11 Case: 20-13601        Date Filed: 06/14/2022     Page: 13 of 27




20-13601                Opinion of the Court                        13

                            DISCUSSION
       Daker appeals the dismissal of his original complaint, his
First Amendment access to court claims, and his Georgia Open
Records Act claims. First, he says that the district court wrongly
severed the claims in his original complaint. Second, as to his First
Amendment claims, he argues that the district court erred (1) in
calculating the statute of limitations applicable to his first four
claims; (2) in concluding that he had failed to state a claim against
Ms. Fedorchak and the county attorneys for destroying the steno-
graphic notes; and (3) in denying leave to amend as futile. Third,
as to his state law claims, he objects (1) that the district court took
judicial notice of another of his cases; and (2) that it concluded that
he was a Georgia citizen.
                    Original Complaint - Joinder
        The district court affirmed the magistrate judge’s order re-
quiring Daker to divide his claims—against Ms. Fedorchak and the
two county attorneys for denying and then destroying steno-
graphic notes from his 1996 case, against two county attorneys for
not producing copies of computer files from his 2012 case, and
against seven court reporters for not producing audio recordings in
his 2012 case—into separate lawsuits. Daker argues that the district
court erred because his claims had common factual and legal pred-
icates and undercut his attempt to assert a Monell custom-or-policy
claim against Cobb County. We disagree.
       Under Federal Rule of Civil Procedure 20, a plaintiff may
join defendants to a single action only if both: “(A) any right to
USCA11 Case: 20-13601        Date Filed: 06/14/2022      Page: 14 of 27




14                      Opinion of the Court                   20-13601

relief is asserted against them jointly, severally, or in the alternative
with respect to or arising out of the same transaction, occurrence,
or series of transactions or occurrences;” and “(B) any question of
law or fact common to all defendants will arise in the action.” Fed.
R. Civ. P. 20(a)(2)(A)–(B). Rule 21 adds that a court may drop a
party “on its own initiative at any stage of the action and on such
terms as are just.” Lampliter Dinner Theater, Inc., 792 F.2d at 1045
(citing Fed. R. Civ. P. 21).
       As to the first rule 20 prong, we have used the scope of com-
pulsory counterclaims in rule 13(a) to govern the meaning of
“transaction or occurrence.” Alexander v. Fulton Cnty., 207 F.3d
1303, 1323 (11th Cir. 2000), overruled on other grounds by Man-
ders v. Lee, 338 F.3d 1304 (11th Cir. 2003) (en banc). A “transaction
or occurrence” may “comprehend a series of many occurrences,
depending not so much upon the immediateness of their connec-
tion as upon their logical relationship.” Id. Accordingly, “all logi-
cally related events entitling a person to institute a legal action
against another generally are regarded as comprising a transaction
or occurrence.” Id. (internal citations omitted). For instance, “a
pattern or practice of discrimination may describe such logically re-
lated events and satisfy the same transaction requirement.” Id.
        As to the second rule 20 prong, “[the rule] does not require
that all questions of law and fact raised by the dispute be common,
but only that some question of law or fact be common to all par-
ties.” Id.
USCA11 Case: 20-13601        Date Filed: 06/14/2022     Page: 15 of 27




20-13601                Opinion of the Court                        15

       Here, the district court did not abuse its discretion in requir-
ing Daker to bring his claims in separate cases. Daker sought relief
from three different sets of defendants from three different county
offices for their conduct regarding two different underlying cases.
He wanted computer files for his 2012 case from the district attor-
ney’s office, audio recordings from seven different court reporters
from his 2012 case, and a hearing transcript from a separate court
reporter and two county attorneys for a different case fifteen years
earlier. In other words, the defendants were different, the under-
lying facts were different, the defendants’ liability was independent,
and the underlying habeas petitions were different. In these cir-
cumstances, the district court did not abuse its discretion in order-
ing Daker to file his other claims related to his 2012 case in a sepa-
rate lawsuit.
        In response, Daker argues that his claims were part of the
same transaction or occurrence because (1) all of the defendants
worked for Cobb County or the Cobb County District Attorney’s
Office; (2) Cobb County maintained a custom of denying prisoner
requests for information; (3) all the defendants denied his requests,
thus raising (4) the common question whether their actions vio-
lated his rights. But, while it may be true that all of these individu-
als allegedly violated his rights in the same way, giving rise to the
same cause of action, the facts underlying the violations were dif-
ferent. That the defendants merely worked for the same municipal
government—in separate offices in separate roles at separate
USCA11 Case: 20-13601        Date Filed: 06/14/2022      Page: 16 of 27




16                      Opinion of the Court                  20-13601

times—does not create a common question of fact. Accordingly,
the district court did not err in severing Daker’s claims.
        Daker also argues that forcing him to split his claims into
multiple lawsuits undercut his ability to plausibly allege a Monell
custom-or-policy claim against Cobb County. He doesn’t contest
the district court’s decision that his amended complaint failed to
state a claim against Cobb County, but only that its decision forcing
him to sever his claims meant that his amended complaint would
necessarily be insufficient. We disagree.
        The district court’s decision to sever was distinct from its de-
cision on the merits of Daker’s Monell custom-or-policy claim
against Cobb County. Because Daker’s claims against the three
groups of defendants were not part of the same transaction or oc-
currence, the district court did not err in requiring Daker to bring
the claims separately. But that decision did not preclude Daker
from including the allegations—but not the counts or defendants—
in his amended complaint. Thus, the district court’s order requir-
ing severance did not prevent Daker from stating a claim against
Cobb County in his amended complaint.
             First Amendment Access to Court Claims
       The district court dismissed Daker’s first four First Amend-
ment access to court claims as time-barred, his remaining claim for
failure to state a claim, and denied Daker’s motion to amend as fu-
tile. Daker appeals all three decisions.
USCA11 Case: 20-13601       Date Filed: 06/14/2022     Page: 17 of 27




20-13601               Opinion of the Court                        17

                      Statute of Limitations
      The district court dismissed Daker’s first four counts as time-
barred. We agree.
       “To dismiss a prisoner’s complaint as time-barred prior to
service, it must appear beyond a doubt from the complaint itself
that [the prisoner] can prove no set of facts which would avoid a
statute of limitations bar.” Hughes v. Lott, 350 F.3d 1157, 1163
(11th Cir. 2003) (quotation marks omitted). The length of the lim-
itations period governing a section 1983 action is dictated by that
which state law provides for personal-injury torts. Wallace v. Kato,
549 U.S. 384, 387 (2007). The applicable statute of limitations for
section 1983 claims in Georgia is two years. Leal, 254 F.3d at 1279.
But “[f]ederal law determines when a federal civil rights claim ac-
crues.” Rozar v. Mullis, 85 F.3d 556, 561 (11th Cir. 1996). Gener-
ally, under federal law, “the statute of limitations does not begin to
run until the facts which would support a cause of action are ap-
parent to a person with reasonably prudent regard for his rights.”
Id. at 561–62. Thus, “[p]laintiffs must know or have reason to
know that they were injured, and must be aware or should be
aware of who inflicted the injury.” Id. at 562.
       Prisoners have a constitutional right of access to the courts.
Lewis v. Casey, 518 U.S. 343, 354 (1996). An access to courts claim
is “ancillary to the underlying claim,” meaning that the plaintiff
must identify a “nonfrivolous, arguable underlying claim.” Chris-
topher v. Harbury, 536 U.S. 403, 415 (2002). “An underlying cause
of action, whether anticipated or lost, is an element that must be
USCA11 Case: 20-13601        Date Filed: 06/14/2022     Page: 18 of 27




18                      Opinion of the Court                 20-13601

described in the complaint, just as much as allegations must de-
scribe the official acts frustrating the litigation.” Id. An “essential
standing requirement” of the right is that the prison officials’ ac-
tions “must have impeded the inmates’ pursuit of a nonfrivolous,
post-conviction claim or civil rights action. To prevail, a plaintiff
must provide evidence of such deterrence, such as a denial or a dis-
missal of a direct appeal, habeas petition, or civil rights case that
results from the actions of prison officials.” Wilson v. Blankenship,
163 F.3d 1284, 1290–91 (11th Cir. 1998). Thus, Daker’s claims ac-
crued when the defendants “impeded” his pursuit of a non-frivo-
lous appeal, petition, or civil rights action.
        The district court did not err in determining that Daker’s
first four access to courts claims were time-barred. Daker says that
he wanted a transcript of a July 19, 1996 bond hearing to support
his attempt to recuse District Attorney Reynolds and prevent him
from opposing Daker’s motions for (1) an out of time appeal and
to correct a void sentence in his 1996 case; and (2) a new trial in his
2012 case.
       The question, then, is when Daker knew that Ms. Fedorchak
“impeded” his pursuit of his out-of-time appeal and for a new trial.
Chappell v. Rich, 340 F.3d 1279, 1283 (11th Cir. 2003). Daker al-
leged that he asked Ms. Fedorchak for the transcript repeatedly be-
tween 2010 and 2016 (Count I), in 2015 (Count II), on September
21, 2016 (Count III), and on August 13, 2017 (Count IV). He also
asked again on November 3, 2017 (Count V). Therefore, Daker
knew (or should have known) that his first four requests had been
USCA11 Case: 20-13601        Date Filed: 06/14/2022     Page: 19 of 27




20-13601                Opinion of the Court                        19

denied or ignored—and his claim had accrued—by November 3,
2017 when he asked for the final time. Because Daker did not sue
until January 21, 2020—well after the November 3, 2019 date he
needed to sue by in order to satisfy the two year statute of limita-
tions—the district court did not err in finding his first four claims
were time-barred.
       In response, Daker argues that his injury did not accrue until
his habeas petitions were denied in August 2018. But Daker didn’t
raise any claims related to his denied motions to recuse District At-
torney Reynolds in his habeas petitions. Thus, the denial of his ha-
beas petitions can’t be the triggering event when his access to court
claims accrued. In short, Daker’s first four claims are time-barred.
                     Failure to State a Claim
       The district court dismissed Daker’s fifth access to court
claim because Daker had not alleged that he had raised an underly-
ing cause of action that District Attorney Reynolds or the Cobb
County District Attorney’s Office should have been disqualified af-
ter Daker learned that the notes were destroyed.
       We agree that Daker has failed to state a claim. To repeat,
to state an access to courts claim, the plaintiff must plausibly allege
that he has a “nonfrivolous, arguable underlying claim.” Christo-
pher, 536 U.S. at 415. But Daker didn’t raise an underlying cause
of action related to District Attorney Reynolds and Daker’s motion
to recuse him in the two denied habeas petitions. So the lack of the
transcript didn’t deprive Daker of a “nonfrivolous, arguable under-
lying claim.” Id. Daker has not suffered any past injury because of
USCA11 Case: 20-13601       Date Filed: 06/14/2022    Page: 20 of 27




20                     Opinion of the Court                20-13601

the destruction of the notes. And Daker has no future need for the
transcript because District Attorney Reynolds will no longer op-
pose Daker’s quest for release because District Attorney Reynolds
left the Cobb County District Attorney’s Office in 2019. See Geor-
gia Bureau of Investigation, About Us, Victor Reynolds, Director
of the Georgia Bureau of Investigation, https://gbi.geor-
gia.gov/about-us/vic-reynolds (last accessed Nov. 10, 2021).
       Accordingly, the district court did not err in concluding that
Daker had failed to state a claim as to his fifth First Amendment
access to courts claim.
                               Futility
       The district court denied Daker’s motion for leave to file a
second amended complaint because it found that the proposed sec-
ond amended complaint suffered from the same problems as the
amended complaint—it was untimely and failed to state a claim—
and so amendment would be futile. Daker argues on appeal that
the district court erred by dismissing his amended complaint with-
out notice and without giving him leave to amend.
        Leave to amend “should be freely given” if the “underlying
facts or circumstances relied upon by a plaintiff may be a proper
subject of relief.” Hall v. United Ins. Co. of Am., 367 F.3d 1255,
1262 (11th Cir. 2004) (quotation marks omitted). However, a court
may deny leave to amend the complaint “when such amendment
would be futile.” Id. at 1263. An amendment is futile when the
complaint as amended would still be subject to dismissal. Id. A
district court errs when it dismisses an action sua sponte unless
USCA11 Case: 20-13601        Date Filed: 06/14/2022      Page: 21 of 27




20-13601                Opinion of the Court                         21

amendment would be futile. Surtain v. Hamlin Terrace Found.,
789 F.3d 1238, 1248 (11th Cir. 2015).
       Here, the district court did not abuse its discretion in deny-
ing Daker’s motion for leave to amend. Daker’s second amended
complaint’s first four counts were still time-barred. Therefore,
they would still be subject to immediate dismissal. Amendment
would therefore be futile. Cf. Moore v. Baker, 989 F.2d 1129, 1131
(11th Cir. 1993) (“The lower court denied leave to amend on the
ground that the newly-asserted claim was barred by the applicable
statute of limitations and that allowing the amendment would,
therefore, be futile. If correct, the district court’s rationale would
be sufficient to support a denial of leave to amend the complaint.”).
As to Daker’s fifth claim, Daker’s proposed second amended com-
plaint still did not state a claim by explaining how the lack of a tran-
script had injured him or would in the future. The district court
did not err in dismissing Daker’s amended complaint or denying
leave to amend because amendment would be futile. Id.
              Georgia Open Records Act State Claims
       The district court judicially noticed its order in another of
Daker’s cases to conclude that Daker was a citizen of Georgia and
so it lacked diversity jurisdiction over Daker’s state law claims.
Daker appeals both the district court’s procedure in taking judicial
notice and its conclusion that he was a citizen of Georgia.
                         Judicial Notice
       The magistrate judge cited the records in two of Daker’s pre-
vious cases in recommending to the district court that Daker was a
USCA11 Case: 20-13601        Date Filed: 06/14/2022      Page: 22 of 27




22                      Opinion of the Court                   20-13601

Georgia, rather than a Florida, citizen, and that the district court
therefore lacked diversity jurisdiction. Daker objected and moved
for copies of the records that the magistrate judge noticed.
       While the district court agreed with the magistrate judge
that Daker was a Georgia citizen, it didn’t adopt the magistrate
judge’s report and recommendation—it instead adopted its find-
ings and conclusions from a separate case, Daker v. Redfin Corp.,
No. 1:20-cv-02561, ECF No. 24 at 5 (N.D. Ga. Sept. 1, 2020), va-
cated by Daker v. Redfin Corp., 2021 WL 5235102 (11th Cir. Nov.
10, 2021). The district court also denied Daker’s motion for copies
of the records that the magistrate judge cited because the district
court did not rely on them.
        On appeal, Daker argues that the district court’s procedure
didn’t comply with the procedure for judicial notice in prisoner
cases we outlined in Paez v. Secretary, Florida Department of Cor-
rections, 947 F.3d 649, 651 (11th Cir. 2020). He also says that the
district court erred in denying his motion for copies of the judicially
noticed records.
       Courts may judicially notice facts that are “not subject to
reasonable dispute” if they “can be accurately and readily deter-
mined from sources whose accuracy cannot reasonably be ques-
tioned.” Fed. R. Evid. 201(b). While a court has “wide discretion”
to take judicial notice, “the taking of judicial notice of facts is, as a
matter of evidence law, a highly limited process.” Dippin’ Dots,
Inc. v. Frosty Bites Distrib., LLC, 369 F.3d 1197, 1205 (11th Cir.
2004) (quoting Shahar v. Bowers, 120 F.3d 211, 214 (11th Cir.
USCA11 Case: 20-13601            Date Filed: 06/14/2022         Page: 23 of 27




20-13601                   Opinion of the Court                               23

1997)). This is because the “taking of judicial notice bypasses the
safeguards which are involved with the process of proving facts by
competent evidence in district court.” Paez, 947 F.3d at 653 (quot-
ing Shahar, 120 F.3d at 214). “In order to fulfill these safeguards, a
party is entitled to an opportunity to be heard on the propriety of
taking judicial notice,” Dippin’ Dots, Inc., 369 F.3d at 1205, either
before or after the court does so, Fed. R. Evid. 201(e).
       Here, the district court did not abuse its discretion by taking
judicial notice of its Redfin order. Daker could have disputed the
taking of judicial notice by filing a motion afterwards but chose not
to do so, instead immediately appealing. Daker therefore had the
opportunity required by rule 201 to contest judicial notice after the
fact, but did not do so.1 Rule 201’s requirement of an opportunity
to be heard is thus satisfied. See e.g., Daker v. Alston & Bird LLP,
2022 WL 1224140, at *2 (11th Cir. Apr. 26, 2022) (“[W]e have held
Rule 201 does not require a prior opportunity to be heard, and the
district court heard and rejected Daker's challenge to its judicially-
noticed facts when it denied his post-judgment motion to vacate.”).
        None of Daker’s counterarguments are persuasive. First,
while he contends that he requested an opportunity to be heard on
the taking of judicial notice, he asked for a hearing on the magis-
trate judge’s judicial notice. But the district court did not adopt the
magistrate judge’s reasoning, only the judge’s conclusion. Daker’s

1
 Even on appeal, Daker does not dispute the truth of the facts the district court
relied on, only their legal sufficiency.
USCA11 Case: 20-13601        Date Filed: 06/14/2022     Page: 24 of 27




24                      Opinion of the Court                 20-13601

argument that he lacked the opportunity to object to the magis-
trate judge’s recommendation is both wrong—he had the oppor-
tunity to object and did so—and inapposite—because the district
court did not adopt the magistrate judge’s reasoning.
        Second, Daker complains that the district court denied his
request for copies of the records. The district court did not abuse
its discretion in denying this request. The district court did not rely
on records the magistrate judge cited, so Daker did not need copies
to properly contest the district court’s decision. Nor was the dis-
trict court required to provide them. While we’ve said it is a “best
practice” to do so, it is not an abuse of discretion not to provide the
records where, as here, the district court didn’t rely on them. Paez,
947 F.3d at 653 (“We think the best practice would be to include
copies of any judicially noticed records as part of the Order that
relies upon them, so as to ensure the inmate receives them.”).
                       Diversity Jurisdiction
      Daker argues that the district court erred in determining that
he was a citizen of Georgia. We disagree.
        The district court found that Daker was a Georgia citizen by
adopting its order in Redfin. We later vacated the Redfin order.
See Daker v. Redfin Corp., 2021 WL 5235102 (11th Cir. Nov. 10,
2021). But we didn’t vacate the Redfin decision because it erred in
determining that Daker was a Georgia (rather than a Florida) citi-
zen. We vacated the district court’s decision in Redfin because ei-
ther way—whether Daker was a Florida or Georgia citizen—the
district court had diversity jurisdiction between Daker and the
USCA11 Case: 20-13601        Date Filed: 06/14/2022     Page: 25 of 27




20-13601                Opinion of the Court                        25

defendant, a Washington citizen. Id. In any event, the district
court’s determination that Daker was a Georgia citizen is sup-
ported by substantial evidence and is therefore not clearly errone-
ous. Life of the S. Ins. Co., 851 F.3d at 1344 (“Factual findings re-
garding the citizenship of a party are subject to a clearly erroneous
standard of review.”).
       A federal court must dismiss an action if it determines at any
time that it lacks subject matter jurisdiction. Fed. R. Civ. P.
12(h)(3). District courts have subject matter jurisdiction over civil
actions between citizens of different states where the amount in
controversy exceeds $75,000. 28 U.S.C. § 1332(a)(1). For diversity
jurisdiction cases involving a natural person, the plaintiff must es-
tablish the parties’ citizenship or domicile—evidence of residence
isn’t enough. Travaglio v. Am. Express Co., 735 F.3d 1266, 1269
(11th Cir. 2013). “It is the burden of the party seeking federal juris-
diction to demonstrate that diversity exists by a preponderance of
the evidence.” Molinos Valle Del Cibao, C. por A. v. Lama, 633
F.3d 1330, 1340 (11th Cir. 2011).
       “A person’s domicile is the place of his true, fixed, and per-
manent home and principal establishment, and to which he has the
intention of returning whenever he is absent therefrom.” McCor-
mick v. Aderholt, 293 F.3d 1254, 1257–58 (11th Cir. 2002) (quota-
tion marks omitted). A prisoner ordinarily has the same domicile
he maintained before being imprisoned. Mitchell v. Brown & Wil-
liamson Tobacco Corp., 294 F.3d 1309, 1314 (11th Cir. 2002). A
change of domicile requires both physical presence at the new
USCA11 Case: 20-13601             Date Filed: 06/14/2022      Page: 26 of 27




26                           Opinion of the Court                   20-13601

location and an intention to remain there indefinitely. McCormick,
293 F.3d at 1258.
      We affirm the district court’s decision because—even
though Redfin was vacated—the record is clear that Daker is and
remains a Georgia citizen. Between 1990 and 1995, and between
2005 and 2010, Daker lived, worked, and owned a home in Geor-
gia. 2 He doesn’t have—and hasn’t had—a job, car, voter registra-
tion, membership in a social organization, driver’s license, bank ac-
count, or utility payment in Florida in the thirty-one years since
1990. When Daker was arrested and imprisoned in 2010, he was a
Georgia citizen. He has remained that way because, due to his in-
carceration, he cannot demonstrate the “physical presence” in Flor-
ida required to change his domicile. McCormick, 293 F.3d at 1258.
       Daker objects, arguing that the district court failed to liber-
ally construe his pro se amended complaint, refused to draw rea-
sonable inferences in his favor, and held his pleading to a standard
higher than either rule 8 or section 1915A requires. 3 But Daker
forgets that he, as the “party commencing suit in federal court,”
bears the “burden of establishing, by a preponderance of the evi-
dence, facts supporting the existence of federal jurisdiction.” Un-
derwriters at Lloyd’s, London v. Osting-Schwinn, 613 F.3d 1079,

2
    He spent the intervening ten years in prison.
3
 Because the district court adopted only the magistrate judge’s conclusion, not
the judge’s reasoning, we do not discuss Daker’s arguments as to how the
magistrate judge erred in determining his citizenship.
USCA11 Case: 20-13601        Date Filed: 06/14/2022      Page: 27 of 27




20-13601                Opinion of the Court                         27

1085 (11th Cir. 2010). The favorable inferences he relies on, in
other words, are inapposite. The district court amply described the
evidence before it and its reasons for finding that Daker was a citi-
zen of Georgia. We can’t say that the district court’s finding was
clearly erroneous. See McCormick, 293 F.3d at 1257 (“This Court
reviews the district court’s findings regarding domicile under a
clearly erroneous standard.”).
       Daker also generally argues that he never intended to re-
main indefinitely in Georgia and that he always meant to return to
Florida. But “[m]ere mental fixing of citizenship is not sufficient.
What is in another man’s mind must be determined by what he
does as well as by what he says.” Stine v. Moore, 213 F.2d 446, 448
(5th Cir. 1954). “Words may be evidence of a man’s intention” but
“they cannot supply the fact of his domicile there.” Id. Because
Daker has spent the entirety of his last ten free years in Georgia,
and has no physical, financial, social, or professional ties to Florida,
the district court did not clearly err in finding that Daker was a
Georgia citizen and dismissing Daker’s state law claims for lack of
subject matter jurisdiction.
       AFFIRMED.